               Case 4:14-cv-04480-YGR Document 323 Filed 11/24/19 Page 1 of 2




 1   JOSEPH H. HUNT
     Assistant Attorney General
 2   DAVID L. ANDERSON
 3   United States Attorney
     ANTHONY J. COPPOLINO
 4   Deputy Branch Director
     JULIA A. HEIMAN
 5   Senior Counsel
 6   CHRISTOPHER HEALY
     Trial Attorney
 7   United States Department of Justice
     Civil Division, Federal Programs Branch
 8
 9     P.O. Box 883
       Washington, D.C. 20044
10     Telephone: (202) 616-8480
       Facsimile: (202) 616-8470
11
       Email: julia.heiman@usdoj.gov
12
     Attorneys for Defendants
13
                               IN THE UNITED STATES DISTRICT COURT
14
                       FOR THE NORTHERN DISTRICT OF CALIFORNIA
15   __________________________________________
                                                )
16
     TWITTER, INC.,                             ) Case No. 14-cv-4480-YGR
17                                              )
           Plaintiff,                           ) ERRATA TO
18                                              ) DEFENDANTS’ OPPOSITION
                           v.                   ) TO PLAINTIFF’S CROSS-
19
                                                ) MOTION FOR SUMMARY
20   WILLIAM P. BARR, Attorney                  ) JUDGMENT AND REPLY
     General of the United States, et al.,     )  IN SUPPORT OF
21                                             )  DEFENDANTS’ RENEWED
22         Defendants.                          ) MOTION FOR
                                               )  SUMMARY JUDGMENT
23                                             )
     __________________________________________)  Hon. Yvonne Gonzalez Rogers
24
25
             Defendants respectfully submit this errata to Defendants’ Opposition to Plaintiff’s Cross-
26
     Motion for Summary Judgment and Reply in Support of Defendants’ Renewed Motion for
27
     Summary Judgment (“Defendants’ Opposition”), ECF No. 321. After submitting Defendants’
28   Twitter, Inc. v. Barr, et al., Case No. 14-cv-4480-YGR
     Errata to Defendants’ Opposition to Plaintiff’s Cross-Motion for Summary Judgment
     and Reply in Support of Defendants’ Renewed Motion for Summary Judgment                   1
               Case 4:14-cv-04480-YGR Document 323 Filed 11/24/19 Page 2 of 2




 1   Opposition, undersigned counsel realized that she had inadvertently failed to list the page
 2   numbers to which four “supra” citations in the text of the submission were meant to refer; in the
 3   attached version of Defendants’ Opposition, which is otherwise identical to the version
 4   previously filed by Defendants, those page numbers are provided. Undersigned counsel
 5   apologizes for her inadvertent omission and for any inconvenience that omission caused to the
 6   Court or to Plaintiff.
 7
 8   Dated: November 24, 2019                           Respectfully submitted,
 9
10                                                      JOSEPH H. HUNT
                                                        Assistant Attorney General
11
                                                        DAVID L. ANDERSON
12
                                                        United States Attorney
13
                                                        ANTHONY J. COPPOLINO
14                                                      Deputy Branch Director
15
                                                               /s/ Julia A. Heiman
16                                                      JULIA A. HEIMAN, Bar No. 241415
                                                        Senior Counsel
17                                                      CHRISTOPHER HEALY
                                                        Trial Attorney
18
                                                        U.S. Department of Justice
19                                                      Civil Division, Federal Programs Branch
                                                        P.O. Box 883
20                                                      Washington, D.C. 20044
21                                                      julia.heiman@usdoj.gov
                                                        Attorneys for Defendants
22
23
24
25
26
27
28   Twitter, Inc. v. Barr, et al., Case No. 14-cv-4480-YGR
     Errata to Defendants’ Opposition to Plaintiff’s Cross-Motion for Summary Judgment
     and Reply in Support of Defendants’ Renewed Motion for Summary Judgment                      2
             Case 4:14-cv-04480-YGR Document 323-1 Filed 11/24/19 Page 1 of 30




 1   JOSEPH H. HUNT
     Assistant Attorney General
 2   DAVID L. ANDERSON
 3   United States Attorney
     ANTHONY J. COPPOLINO
 4   Deputy Branch Director
     JULIA A. HEIMAN
 5   Senior Counsel
 6   CHRISTOPHER HEALY
     Trial Attorney
 7   United States Department of Justice
     Civil Division, Federal Programs Branch
 8
 9     P.O. Box 883
       Washington, D.C. 20044
10     Telephone: (202) 616-8480
       Facsimile: (202) 616-8470
11
       Email: julia.heiman@usdoj.gov
12
     Attorneys for Defendants
13
                               IN THE UNITED STATES DISTRICT COURT
14
                       FOR THE NORTHERN DISTRICT OF CALIFORNIA
15   __________________________________________
                                                )
16
     TWITTER, INC.,                             ) Case No. 14-cv-4480-YGR
17                                              )
           Plaintiff,                           )
18                                              )
                           v.                   )
19
                                                ) DEFENDANTS’ OPPOSITION
20   WILLIAM P. BARR, Attorney                  ) TO PLAINTIFF’S CROSS-
     General of the United States, et al.,      ) MOTION FOR SUMMARY
21                                              ) JUDGMENT AND REPLY
22         Defendants.                          ) IN SUPPORT OF
                                               )  DEFENDANTS’ RENEWED
23                                             )  MOTION FOR
                                               )  SUMMARY JUDGMENT
24                                             )
25                                             )  No Hearing Scheduled
                                               )
26                                             )  Courtroom 1, Fourth Floor
                                               )  Hon. Yvonne Gonzalez Rogers
27   __________________________________________)
28
     Twitter, Inc. v. Barr, et al., Case No. 14-cv-4480-YGR
     Defs.’ Opp’n to Pl.’s Mot. for Summ. J. and Reply in Support of Defs’ Renewed Mot. for Summ. J.
               Case 4:14-cv-04480-YGR Document 323-1 Filed 11/24/19 Page 2 of 30




 1                                                        TABLE OF CONTENTS
 2
     INTRODUCTION .......................................................................................................................... 1
 3
     ARGUMENT .................................................................................................................................. 2
 4
     I.        Plaintiff Does Not Have a First Amendment Right to Publish the Information at
 5             Issue .................................................................................................................................... 2
 6
               A.         EAD Tabb’s Assessment of the Harms that Reasonably Could Be
 7                        Expected to Result from Plaintiff’s Proposed Disclosure is Based on his
                          Individualized Analysis of “the Speaker and the Speech at Issue.” ....................... 4
 8
               B.         Plaintiff’s Argument Mischaracterizes the Data that It Seeks to Disclose ............. 7
 9
10             C.         The Court Should Give No Weight to Plaintiff’s Speculation that Its
                          Proposed Disclosure Would Not Harm National Security ..................................... 9
11
               D.         The Harm Described by EAD Tabb Does Not Depend on Speculation
12                        about Disclosures by Other Companies. ............................................................... 12
13
     II.       The Court Should Not Reach Plaintiff’s Freedman Argument; but, if It Does, the
14             Court Should Find that Framework Inapplicable in this Setting ...................................... 14

15             A.         The Protection of Classified National Security Information Bears No
                          Resemblance to the Movie Censorship Scheme in Freedman.............................. 16
16
17             B.         As the Ninth Circuit Explained in In re NSL, Precedent Does Not Support
                          Application of the Freedman Factors to a Provider’s Reporting about its
18                        Receipt of National Security Process .................................................................... 18
19             C.         Application of the Freedman Framework—Designed to Secure Swift
                          Judicial Review—Would Make Little Sense for Nondisclosure
20
                          Obligations that Have their Genesis in Court Proceedings ................................... 22
21
     III.      Rule 56(d) Supplies No Grounds on Which to Postpone Further the Court’s
22             Dispositive Ruling ............................................................................................................ 24
23   CONCLUSION ............................................................................................................................. 25
24
25
26
27
28

     Twitter, Inc. v. Barr, et al., Case No. 14-cv-4480-YGR                                                                                   i
     Defs.’ Opp’n to Pl.’s Mot. for Summ. J. and Reply in Support of Defs’ Renewed Mot. for Summ. J.
               Case 4:14-cv-04480-YGR Document 323-1 Filed 11/24/19 Page 3 of 30




 1                                                  TABLE OF AUTHORITIES
 2   Cases
 3   Aptheker v. Secretary of State,
      378 U.S. 500 (1964)..................................................................................................................... 3
 4
 5   Butterworth v. Smith,
      494 U.S. 624 (1990) ................................................................................................. 19, 20, 21, 22
 6
     Dep’t of Navy v. Egan,
 7    484 U.S. 518 (1988) ................................................................................................................... 16
 8
     Doe, Inc. v. Mukasey,
 9    549 F.3d 861 (2d Cir. 2008)........................................................................................... 17, 18, 22

10   Family Home & Fin. Ctr., Inc. v. Fed. Home Loan Mortg. Corp.,
      525 F.3d 822 (9th Cir. 2008) ..................................................................................................... 25
11
12   Freedman v. Maryland,
      380 U.S. 51 (1965) ............................................................................................................... 14, 17
13
     Gardels v. CIA,
14    689 F.2d 1100 (D.C. Cir. 1982) ................................................................................................. 10
15
     Haig v. Agee,
16    453 U.S. 280 (1981) ..................................................................................................................... 3

17   Halperin v. Nat’l Sec. Council,
      452 F. Supp. 47 (D.D.C. 1978), aff’d, 612 F.2d 586 (D.C. Cir. 1980) ...................................... 10
18
19   Hamdan v. Dep’t of Justice,
      797 F.3d 759 (9th Cir. 2015) ..................................................................................................... 10
20
     Hoffmann-Pugh v. Keenan,
21    338 F.3d 1136 (10th Cir. 2003), cert. denied, 540 U.S. 1107 (2004) .................................. 15, 20
22   In re Certification of Questions of Law to Foreign Intelligence Surveillance Court of Review,
23     No. FISCR 18-01, 2018 WL 2709456 (F.I.S.C.-R. Mar. 16, 2018) .......................................... 21

24   In re Mot. for Release of Court Records,
       526 F. Supp. 2d 484 (F.I.S.C. 2007) .................................................................................... 21, 23
25
     In re National Security Letter,
26
       863 F.3d 1110 (9th Cir. 2017) ............................................................................................ passim
27
     N.Y. Times Co. v. United States,
28    403 U.S. 713 (1971) ..................................................................................................................... 3

     Twitter, Inc. v. Barr, et al., Case No. 14-cv-4480-YGR                                                                         ii
     Defs.’ Opp’n to Pl.’s Mot. for Summ. J. and Reply in Support of Defs’ Renewed Mot. for Summ. J.
               Case 4:14-cv-04480-YGR Document 323-1 Filed 11/24/19 Page 4 of 30



     Polk v. Creamer-Todd,
 1
      No. 14-CV-04375-YGR (PR), 2016 WL 771329 (N.D. Cal. Feb. 29, 2016) ............................ 25
 2
     Seattle Times Co. v. Rhinehart,
 3     467 U.S. 20 (1984) ............................................................................................................... 14, 19
 4   SEC v. Stein,
 5    906 F.3d 823 (9th Cir. 2018),
      cert. denied, No. 19-97, 2019 WL 4922724 (U.S. Oct. 7, 2019)............................................... 25
 6
     Shaw v. Thomas, No. 17-CV-00462-YGR (PR),
 7     2019 WL 162729 (N.D. Cal. Jan. 10, 2019) .............................................................................. 25
 8
     Snepp v. U.S.,
 9     444 U.S. 507 (1980) ................................................................................................................... 10

10   Stillman v. CIA,
       319 F.3d 546 (D.C. Cir. 2003) ................................................................................................... 24
11
12   Tatum v. City & Cty. of S.F.,
      441 F.3d 1090 (9th Cir. 2006) ................................................................................................... 25
13
     Times Mirror Co. v. United States,
14     873 F.2d 1210 (9th Cir. 1989) ................................................................................................... 22
15
     United States v. Marchetti,
16    466 F.2d 1309 (4th Cir. 1972) ................................................................................................... 10

17   Wilson v. CIA,
      586 F.3d 171 (2d Cir. 2009)....................................................................................................... 10
18
19   Executive Material
     Exec. Order No. 13526, 75 Fed. Reg. 707 (Dec. 29, 2009) .......................................... 5, 10, 16, 18
20
21   Statutes
     18 U.S.C. § 2709(c)(1).................................................................................................................. 18
22
23   50 U.S.C. §1803 ............................................................................................................................ 21

24   50 U.S.C. §1861(f)(1) ................................................................................................................... 23

25   50 U.S.C. §1874(c) ................................................................................................................. 16, 17
26   50 U.S.C. §1881a(h)(4)(C) ........................................................................................................... 24
27
     Rules
28   Fed. R. Civ. P. 56(d) ............................................................................................................... 24, 25
     Twitter, Inc. v. Barr, et al., Case No. 14-cv-4480-YGR                                                                           iii
     Defs.’ Opp’n to Pl.’s Mot. for Summ. J. and Reply in Support of Defs’ Renewed Mot. for Summ. J.
             Case 4:14-cv-04480-YGR Document 323-1 Filed 11/24/19 Page 5 of 30




 1                                               INTRODUCTION
 2           On June 21, 2019, the Court issued an Order indicating that it was inclined to reconsider
 3   the Government’s request for summary judgment after the Court’s review of additional classified
 4   materials that explained the serious harms to national security that reasonably could be expected
 5   to result from the disclosure of the classified information in Plaintiff’s draft Transparency
 6   Report.1 See ECF No. 301. In the same Order, the Court announced its determination that the
 7   classified evidence at issue could not be shared with Plaintiff’s counsel “based upon the national
 8   security concerns it raises.” Id. at 2. Plaintiff’s combined opposition to Defendants’ renewed
 9   motion for summary judgment and cross-motion, ECF No. 311 (“Pl.’s Br.”), fails to establish
10   any First Amendment right to publish the classified information at issue in its Report, and its
11   renewed demand for access to classified information is foreclosed by the Court’s prior ruling.
12           First, the Court should find that Plaintiff has no First Amendment right to publish the
13   information at issue, based on the unclassified and classified declarations of FBI Executive
14   Assistant Director (“EAD”) Tabb describing the national security harms reasonably likely to
15   result from disclosure of the data redacted from Plaintiff’s draft Transparency Report. As
16   discussed to the extent possible in unclassified terms in Defendants’ renewed motion, EAD Tabb
17   assessed the particular information that Plaintiff seeks to disclose and focused his discussion of
18   the harm of disclosure on that particular data. Plaintiff ignores the heart of EAD Tabb’s
19   analysis—which focuses specifically on Plaintiff’s proposed disclosures—and instead argues
20   that his analysis depends on the potential harm of disclosure by other companies. As discussed
21   herein, that simply is not so. Indeed, Plaintiff’s own presentation of its proposed disclosure
22   strays significantly from the data actually at issue in its complaint. Based on EAD Tabb’s
23   explanation of the harms reasonably likely to result from the disclosure of the classified data that
24   Plaintiff actually seeks to publish, detailed herein and in his unclassified and classified
25   declarations, the Court should find that the restriction on publication withstands any applicable
26
             1
              As explained in the Government’s renewed motion for summary judgment, ECF No.
27   309 (“renewed motion”), while the Court’s Order addressed the classified declaration of Acting
     EAD McGarrity, the Government has now presented the evidence from that declaration germane
28   to the Court’s summary judgment determination in the classified declaration of EAD Tabb. See
     ECF No. 309 at 11.

     Twitter, Inc. v. Barr, et al., Case No. 14-cv-4480-YGR                                            1
     Defs.’ Opp’n to Pl.’s Mot. for Summ. J. and Reply in Support of Defs’ Renewed Mot. for Summ. J.
              Case 4:14-cv-04480-YGR Document 323-1 Filed 11/24/19 Page 6 of 30




 1   level of First Amendment scrutiny.
 2            The Court also should reject Plaintiff’s request that the Government be enjoined from
 3   protecting classified national security information until the Government adopts the same
 4   procedural safeguards the Supreme Court has found appropriate for movie censors and licensing
 5   for adult theaters. As the Ninth Circuit observed in In re National Security Letter, 863 F.3d 1100
 6   (9th Cir. 2017) (“In re NSL”), the Supreme Court has never required such safeguards for
 7   confidentiality restrictions pertaining to participation in governmental proceedings. Id. at 1129.
 8   Indeed, no case of which the Government is aware has ever imposed such procedures in
 9   connection with restrictions on the publication of classified national security information. This
10   Court should not be the first to issue such an order.
11            Second, the Court should reject Plaintiff’s attempt to re-litigate the Court’s prior decision
12   to deny its counsel access to the classified materials at issue. This issue already has been
13   resolved, after extensive briefing, which encompassed more than nine submissions by the parties
14   and amici. See ECF Nos. 250, 256, 264, 265, 269, 281, 292, 294-1, 298. These submissions
15   included responses to an Order to Show Cause through which the Court required the parties to
16   address this very issue. See ECF No. 261. Plaintiff acknowledges neither this history nor the
17   Court’s Order regarding access, see Pl.’s Br., generally, and treats as an open question whether
18   summary judgment should be denied so that Plaintiff’s counsel may access the classified
19   evidence. It is not. Following years of litigation—including several intensive rounds of briefing
20   focused on this very issue—the Court determined that national security considerations preclude
21   counsel access here. Plaintiff gives no reason to set aside that considered judgment or to further
22   delay the resolution of this case by restarting at square one the briefing regarding counsel access
23   that the Court only recently denied.
24            For all these reasons, and the reasons explained in Defendants’ renewed motion, the
25   Court should grant summary judgment for the Government and deny Plaintiff’s cross-motion.
26                                           ARGUMENT
         I.      Plaintiff Does Not Have a First Amendment Right to Publish the Information at
27               Issue.
28            Defendants explained in their renewed motion that, although they respectfully disagree

     Twitter, Inc. v. Barr, et al., Case No. 14-cv-4480-YGR                                            2
     Defs.’ Opp’n to Pl.’s Mot. for Summ. J. and Reply in Support of Defs’ Renewed Mot. for Summ. J.
             Case 4:14-cv-04480-YGR Document 323-1 Filed 11/24/19 Page 7 of 30




 1   with the Court’s prior holding that strict scrutiny should apply in this case, they nonetheless
 2   treated that holding as controlling for purposes of the cross-motions for summary judgment now
 3   before the Court, and demonstrated why the Government should prevail even under that
 4   standard. See Defs.’ Mot. at 14. Plaintiff, for its part, urges an even higher standard of scrutiny.
 5   Instead of strict scrutiny, Plaintiff contends that one sentence lifted from Justice Stewart’s
 6   concurrence in N.Y. Times Co. v. United States (“Pentagon Papers”), 403 U.S. 713 (1971),
 7   should be controlling here, and that the Government must show the proposed disclosure “will
 8   surely result in direct, immediate, and irreparable damage to our Nation or its people.” Pl.’s Br.
 9   at 6, 7 (quoting Pentagon Papers, 403 U.S. at 730 (Stewart, J. concurring)).2 But no court has
10   ever applied such a standard in any other setting—including for purposes of deciding whether
11   persons subject to nondisclosure obligations may publish classified information. Indeed, in its
12   July 6, 2017 decision on Defendants’ first summary judgment motion, this Court observed that
13   “the most closely analogous cases . . . stopp[ed] short of unequivocally adopting the Pentagon
14   Papers standard.” ECF No. 172 at 12.
15           Defendants have explained in their prior submissions why neither the heightened
16   Pentagon Papers standard, nor any form of strict scrutiny, should apply in the instant case. See
17   ECF No. 145 at 11–15, 18–19; ECF No. 160 at 3–8. However, even if a heightened standard of
18   scrutiny applies, the evidence demonstrates that the restriction on Plaintiff’s speech at issue here
19   comports with the First Amendment. First, as the Supreme Court has observed “[i]t is ‘obvious
20   and unarguable’ that no governmental interest is more compelling than the security of the
21   Nation.” Haig v. Agee, 453 U.S. 280, 307 (1981) (quoting Aptheker v. Sec’y of State, 378 U.S.
22   500, 509 (1964)); see also In re NSL, 863 F.3d at 1123–24. Indeed, Plaintiff does not argue
23   otherwise. See Pl.’s Br., generally. Instead, Plaintiff advances four arguments as to why it
24           2
               While Plaintiff contends that this standard, articulated in a concurrence, “is controlling
25   because Justice Stewart’s rationale offered the narrowest grounds (i.e., the least expansive view
     of the First Amendment) that still supported the majority holding,” Pl.’s Br. at 6 n.3, it is not
26   clear by what logic Justice Stewart’s rationale offers the “narrowest grounds.” Other Justices
27   offered different, and arguably narrower, grounds for rejecting the prior restraint at issue in that
     case. See, e.g., Pentagon Papers, 403 U.S. at 741–47 (Marshall, J., concurring) (focusing on the
28   fact that, in seeking an injunction, the Executive in that case was asking the Court to grant the
     Executive a power that Congress had considered and rejected).

     Twitter, Inc. v. Barr, et al., Case No. 14-cv-4480-YGR                                            3
     Defs.’ Opp’n to Pl.’s Mot. for Summ. J. and Reply in Support of Defs’ Renewed Mot. for Summ. J.
             Case 4:14-cv-04480-YGR Document 323-1 Filed 11/24/19 Page 8 of 30




 1   contends the restrictions on publication of the classified information in its draft Transparency
 2   Report are not narrowly tailored to meet that compelling interest. All of them are meritless.
 3           First, Plaintiff argues that Defendants did not engage in an individualized analysis of the
 4   data that Plaintiff seeks to publish or of Plaintiff as a potential speaker. But, in so arguing,
 5   Plaintiff overlooks much of the content of EAD Tabb’s unclassified declaration, which focuses
 6   specifically on Plaintiff’s proposed disclosures and includes detail as to why Plaintiff’s role as
 7   speaker is significant in EAD Tabb’s analysis. Second, Plaintiff purports to discuss why its
 8   proposed disclosure would not harm national security, but ends up advocating for the disclosure
 9   of a set of data different from—and less sensitive than—the information that is actually at issue
10   here. Third, Plaintiff offers its speculation as to why, in its view, its proposed disclosure would
11   cause no national security harm. The case law gives such lay opinions no weight in national
12   security matters, and the evidence before the Court demonstrates, in any event, why Plaintiff errs
13   in its assessment. Finally, Plaintiff contends that EAD Tabb’s analysis of its proposed disclosure
14   is not narrowly tailored because it is based on “hypothetical” harm that would result from other
15   companies’ disclosure of analogous data. In this argument, Plaintiff is twice mistaken because
16   (1) EAD Tabb’s assessment of harm is not grounded solely, or even primarily, in the likelihood
17   that other companies will follow if Plaintiff is permitted to disclose the data at issue; and also
18   because (2) the determination that other providers will follow suit is not mere speculation as
19   Plaintiff contends, but a near certainty as demonstrated by the evidence before this Court.
20           In sum, all of Plaintiff’s objections to EAD Tabb’s analysis miss the mark. For the
21   reasons explained herein and in Defendants’ renewed motion, the restriction on publication at
22   issue here does not abridge First Amendment protections, even under strict scrutiny.
23           A. EAD Tabb’s Assessment of the Harms that Reasonably Could Be Expected to
                Result from Plaintiff’s Proposed Disclosure is Based on his Individualized
24              Analysis of “the Speaker and the Speech at Issue.”

25           To begin with, Plaintiff objects that “[t]he Government cannot carry [its] burden simply

26   by asserting that the information [at issue] was properly classified under the Executive Order,”

27   Pl.’s Br. at 6 (quotation omitted); rather, Plaintiff insists that “narrow tailoring requires” that the

28   Government justify the restriction on speech “based on ‘an individualized analysis of’ the


     Twitter, Inc. v. Barr, et al., Case No. 14-cv-4480-YGR                                            4
     Defs.’ Opp’n to Pl.’s Mot. for Summ. J. and Reply in Support of Defs’ Renewed Mot. for Summ. J.
             Case 4:14-cv-04480-YGR Document 323-1 Filed 11/24/19 Page 9 of 30




 1   speaker and speech at issue.” Id. (quoting In re NSL, 863 F.3d at 1125); see also id. at 13 (“the
 2   Government has never engaged in the kind of individualized analysis of proposed aggregate
 3   reporting that strict scrutiny demands”).3 But, assuming that kind of analysis is required, that is
 4   just what the Government has done here. The Government submitted alongside its renewed
 5   motion for summary judgment the classified and unclassified declarations of EAD Tabb,
 6   specifically addressing Plaintiff’s proposed speech including with specific reference to Plaintiff
 7   as the proposed speaker. See Tabb Decl., ECF No. 309-1, Notice of Lodging of Classified Tabb
 8   Decl., ECF No. 310. Of course, the explanation that EAD Tabb could include in the unclassified
 9   setting was limited; stating in full the harm that reasonably could be expected to result from
10   Plaintiff’s proposed disclosure would reveal the very information that the Government is seeking
11   to protect. However, to the extent possible without divulging the information at issue, EAD
12   Tabb’s unclassified declaration details the harms that reasonably could be expected to result
13   from Plaintiff’s proposed speech.
14           As EAD Tabb explains: “disclosure of the information at issue here would provide
15   international terrorists, terrorist organizations, foreign intelligence services, cyber threat actors,
16   and other persons or entities who pose a threat to the national security . . . (collectively,
17   “adversaries”) with a roadmap to the existence or extent of Government surveillance and
18   capabilities associated with Twitter.” Tabb Decl. ¶ 5 (emphasis added). In particular, the
19   information that would be revealed by Plaintiff’s proposed disclosures would provide adversaries
20
             3
               Plaintiff also reiterates its claim that “the absence of any durational limit on the
21
     Government’s restraint” supports its position that the restriction on its speech is not narrowly
22   tailored. Pl.’s Br. at 13. But, as Defendants have previously explained, it simply is not true that
     there is no durational limit on the restriction at issue here. Indeed, as Plaintiff notes in its
23   complaint, classification cannot be indefinite. See SAC ¶ 39 (citing Exec. Order No. 13526,
     § 2.2(f)); see also id., § 1.5(d) (“No information may remain classified indefinitely”).
24
     Furthermore, the Government has long interpreted FISA nondisclosure obligations, if applicable,
25   as protecting only information that is classified. See, e.g., Notice, In re Mot. for Decl. J. (Jan. 27,
     2014), submitted as Compl. Ex 2, ECF No. 1-1, at 2 (explaining that because the DNI had
26   declassified aggregate data reported in a manner consistent with the January 27, 2014
27   framework, the Government would “therefore treat such disclosures as no longer prohibited
     under any legal provision that would otherwise prohibit the disclosure of classified data,
28   including data relating to FISA surveillance”). Thus, when any pertinent data at issue are no
     longer classified, FISA also would no longer prevent their publication.

     Twitter, Inc. v. Barr, et al., Case No. 14-cv-4480-YGR                                            5
     Defs.’ Opp’n to Pl.’s Mot. for Summ. J. and Reply in Support of Defs’ Renewed Mot. for Summ. J.
            Case 4:14-cv-04480-YGR Document 323-1 Filed 11/24/19 Page 10 of 30




 1   “highly valuable insights into where and how the United States is or is not deploying its
 2   investigative and intelligence resources, and would tend to reveal which communications
 3   services may or may not be secure, which types of information may or may not have been
 4   collected, and thus whether or to what extent the United States is or is not aware of the activities
 5   of these adversaries.” Id. ¶ 7; see also id. ¶¶ 17, 21. Disclosure of such information for
 6   subsequent reporting periods—which Plaintiff also seeks to publish, see SAC ¶¶ 86, 91; SAC,
 7   Prayer for Relief A(x), C—would reveal, inter alia, “incremental increases or decreases in
 8   collection over time” and “the extent to which Twitter was or was not a safe channel of
 9   communication for our adversaries.” Tabb Decl. at ¶¶ 17, 18; see also id. ¶ 21. EAD Tabb also
10   explains the ways in which adversaries reasonably could be expected to exploit the information
11   they would learn from Plaintiff’s proposed disclosures. See id. ¶¶ 9, 24–26. Adversaries could
12   use such information to: take steps to avoid collection; engage in deceptive tactics or
13   disinformation campaigns that could undermine lawful intelligence operations of the United
14   States; or, even to carry out hostile actions that expose Government personnel and their families
15   to the risk of physical harm. Id. ¶ 9.
16           Additionally, even in his unclassified declaration, EAD Tabb explains why disclosure of
17   such information by Plaintiff in particular would be so harmful. See id. ¶ 22. EAD Tabb
18   indicates that his analysis is informed by the use of social media, including Twitter, by
19   adversaries of the United States. Id. “For example, with respect to Twitter in particular, the
20   Islamic State of Iraq and Syria (“ISIS”) has used Twitter extensively to broadcast videos of
21   beheadings of Western hostages and others.” Id. Underscoring the importance of the platform
22   for ISIS, when Twitter removed such videos from its platforms, ISIS threatened to retaliate by
23   murdering Twitter employees. Id. That reality—that terrorist organizations use Twitter to
24   further their illicit aims and efforts to harm the United States—shaped EAD Tabb’s assessment
25   of the harm that reasonably could be expected to arise from disclosure of the information that
26   Plaintiff seeks to publish. Id. at ¶¶ 22–23.
27           EAD Tabb’s classified declaration provides still further detail about the harms that
28   reasonably could be expected to result from Plaintiff’s proposed disclosures, including in light of


     Twitter, Inc. v. Barr, et al., Case No. 14-cv-4480-YGR                                            6
     Defs.’ Opp’n to Pl.’s Mot. for Summ. J. and Reply in Support of Defs’ Renewed Mot. for Summ. J.
            Case 4:14-cv-04480-YGR Document 323-1 Filed 11/24/19 Page 11 of 30




 1   the particular information and speaker at issue. Indeed, in ordering reconsideration of summary
 2   judgment, the Court observed that such evidence “provides an explanation of the Government’s
 3   basis for restricting the information that can be published in the Draft Transparency Report, and
 4   the grave and imminent harm that could reasonably be expected to arise from its disclosure.”
 5   ECF No. 301 at 2. The Court further observed that that evidence “meets the Government’s
 6   burden under strict scrutiny to justify classification and restrict disclosure of information in the
 7   Draft Transparency Report, based upon a reasonable expectation that its disclosure would pose
 8   grave or imminent harm to national security, and that no more narrow tailoring of the restrictions
 9   can be made.” Id. The Court should hold to that assessment now in resolving the case on
10   summary judgment. Thus, even if a heightened test is drawn from the Pentagon Papers case and
11   applied to the instant case, the restriction on Plaintiff’s speech would be constitutional.
12           B. Plaintiff’s Argument Mischaracterizes the Data that it Seeks to Disclose.

13           EAD Tabb’s analysis in his classified and unclassified declarations focuses on the data

14   that Plaintiff seeks to disclose in this case, as set forth in its operative complaint and in Plaintiff’s

15   draft Transparency Report. Evidently now at a loss as to how to defend certain facets of its

16   proposed disclosure, Plaintiff asks the Court to focus solely on the potential harm of disclosing:

17   (1) whether it has received any FISA process at all during the period covered by its draft

18   Transparency Report, and (2) the aggregate number of FISA orders, if any, it has received across

19   all FISA titles, and urges that such disclosures would not harm national security.4 See Pl.’s Br. at

20   8–9, 10. But these disclosures are not—and never have been—all that is at issue in this

21   litigation.

22           The data that Plaintiff seeks to publish in its draft Transparency Report is significantly

23   more revealing: Plaintiff “seeks to disclose that it received ‘zero’ FISA orders, or ‘zero’ of a

24   specific kind of FISA order, for that period, if either of those circumstances is true.” SAC, ECF

25   No. 114, ¶ 4 (emphasis in original); see also id. ¶ 56. Furthermore, Plaintiff seeks to disclose

26   “[t]he number of NSLs and FISA orders received, if any, reported separately, in ranges of one

27   hundred, beginning with 1–99,” and “the combined number of NSLs and FISA orders received,
             4
28           As with all of the Government’s submissions in this litigation, the discussion herein is
     not meant to confirm or deny whether Plaintiff has received FISA process.

     Twitter, Inc. v. Barr, et al., Case No. 14-cv-4480-YGR                                            7
     Defs.’ Opp’n to Pl.’s Mot. for Summ. J. and Reply in Support of Defs’ Renewed Mot. for Summ. J.
            Case 4:14-cv-04480-YGR Document 323-1 Filed 11/24/19 Page 12 of 30




 1   if any, in ranges of twenty-five, beginning with 1–24.” Id. ¶ 56. It takes little imagination to see
 2   how such disclosures—reporting that Twitter has received “zero” of a particular kind or kinds of
 3   FISA order, if that is the case—together with the specific number of orders received under the
 4   remaining FISA titles, if any, would reveal substantially more information than whether or not
 5   Plaintiff has received any FISA process at all, and, if so, how much.
 6           Indeed, Plaintiff concedes that “if a speaker sought to publish . . . more granular
 7   information—such as total orders received, broken down by specific FISA provisions” that
 8   “might permit the Government to show harm to national security in another case.” Pl.’s Br. at
 9   12. Plaintiff fails to realize that its hypothetical case is this one. Plaintiff’s request to publish
10   that it received “zero” of a particular kind of process, if applicable, would reveal the total orders
11   received under that provision, i.e. none. Moreover, since there are only five titles of FISA under
12   which a provider may receive process, a disclosure of “zero” for any particular title, would make
13   significantly more specific the information revealed by the aggregate number for any remaining
14   titles of FISA.5 Importantly, because FISA identifies the kind of information that the
15   Government may be obtain pursuant to each of its titles, it is critical to protect such granular
16   detail from disclosure. See Tabb Decl. ¶¶ 7, 17–18.6
17           Beyond failing to acknowledge the specificity of the data that it seeks to publish in the
18   draft Transparency Report, Plaintiff also suggests that the Court should now ignore Plaintiff’s
19   request to publish analogous data for subsequent periods. See Pl.’s Br. at 11 n.7, 25. Although
20   the operative complaint plainly seeks such relief, SAC ¶¶ 86, 91, Plaintiff contends that the
21   Court should not consider those requests in addressing the parties’ dispositive motions. See Pl.’s
22
             5
23             For example, if a provider hypothetically received “zero” orders under one title, then the
     aggregate number provided for the other titles would address only the remaining four titles of
24   FISA. If a provider had received “zero” orders under two titles, then the aggregate number for
     the other titles would address only orders under the remaining three. In short, with each
25   disclosure of “zero,” substantially more information would be packed into the disclosure of the
     aggregate number of orders that a provider did receive.
26           6
               Plaintiff mistakenly ascribes to the Government the position that “the type of
     information that it can obtain under each FISA title is a secret.” Pl.’s Br. at 9. On the contrary, it
27   is precisely because it is publicly known what type of information may be obtained under each
28   FISA provision that it is important to protect specific information about not only whether but
     what kinds of FISA process, if any, Plaintiff has received. See Tabb Decl. ¶¶ 7, 17–18.

     Twitter, Inc. v. Barr, et al., Case No. 14-cv-4480-YGR                                            8
     Defs.’ Opp’n to Pl.’s Mot. for Summ. J. and Reply in Support of Defs’ Renewed Mot. for Summ. J.
            Case 4:14-cv-04480-YGR Document 323-1 Filed 11/24/19 Page 13 of 30




 1   Br. at 11 n.7. Plaintiff’s position is puzzling. Plaintiff states that it seeks summary judgment
 2   only as to the “portions of Counts I and II discussed [in its brief],” id. at 25, and argues that the
 3   Court—in assessing the Government’s renewed motion for summary judgment—also should
 4   ignore the facets of the complaint that Plaintiff has now decided to leave aside. See, e.g., id. at
 5   11. Plaintiff cites no authority to so cabin the Court’s analysis. Of course, Plaintiff’s cross-
 6   motion may be as limited as Plaintiff chooses, but Plaintiff cannot excise portions of its
 7   complaint out of the Government’s renewed summary judgment motion.7 Although Plaintiff
 8   now wishes to jettison its request to publish analogous data for subsequent reporting periods in
 9   its cross-motion, that request remains part of Plaintiff’s complaint, see id. at 11 n.7, and is
10   properly part of the Government’s renewed motion for summary judgment. The Court,
11   therefore, in addressing the Government’s motion, should continue to consider the harms that
12   reasonably could be expected to result from the disclosure of such information.
13           C. The Court Should Give No Weight to Plaintiff’s Speculation that Its Proposed
                Disclosure Would Not Harm National Security.
14
             Plaintiff also offers its own unsupported opinion contradicting EAD Tabb’s detailed
15
     explanation of the harm that reasonably could be expected to arise from its proposed disclosure.
16
     Plaintiff argues that, in its view, the data is too old for its disclosure to cause harm, and that
17
     disclosure of the data at issue would not be revealing in light of the information that is already
18
     publicly available. See Pl.’s Br. at 8–11.
19
             The case law is clear that such speculation is entitled to no weight; the nature of
20
     predictive judgments about national security harm precludes any role for private plaintiffs in
21
     aiding the Court’s analysis. Only with the broad view of current national security information
22
     available exclusively to Government personnel can the likely harms of disclosure be determined.
23
24           7
               Similarly, Plaintiff now asks the Court to ignore as a “red herring” the Government’s
25   explanation that the Legislative and Judicial Branches may take steps to safeguard national
     security information, Pl.’s Br. at 22 (referring to Defs.’ Mot. at 22–24), because Plaintiff
26   evidently has chosen not to pursue in its cross-motion its request that the Court declare
     classification the only valid basis on which publication of the information at issue may be
27   restricted. See SAC ¶¶ 85, 90. But the operative complaint continues to include that request for
     relief, and the Government’s dispositive motion seeking judgment as to all of Plaintiff’s claims
28   properly includes an explanation of these other potential sources of restrictions on disclosure.

     Twitter, Inc. v. Barr, et al., Case No. 14-cv-4480-YGR                                            9
     Defs.’ Opp’n to Pl.’s Mot. for Summ. J. and Reply in Support of Defs’ Renewed Mot. for Summ. J.
            Case 4:14-cv-04480-YGR Document 323-1 Filed 11/24/19 Page 14 of 30




 1   See, e.g., Hamdan v. Dep’t of Justice, 797 F.3d 759, 770 (9th Cir. 2015) (“[I]t is in the nature of
 2   intelligence data that disclosure of small pieces of a puzzle may be aggregated and considered in
 3   context by an adversary”); Wilson v. CIA, 586 F.3d 171, 194 (2d Cir. 2009) (“seemingly trivial
 4   details may be of great significance to foreign intelligence services with a broad view of the
 5   intelligence landscape”).8 Thus, consistent with the Executive Branch’s constitutional authority
 6   and unique expertise, see ECF No. 145 at 11–13 (discussing case law), courts have routinely
 7   rejected the relevance of arguments presented by private individuals regarding the likely harms
 8   of disclosure, even when those individuals have a background in national security matters. See,
 9   e.g., Snepp v. United States, 444 U.S. 507, 512 (1980) (“When a former agent relies on his own
10   judgment about what information is detrimental, he may reveal information that the CIA – with
11   its broader understanding . . . could have identified as harmful.”); Gardels v. CIA, 689 F.2d 1100,
12   1106 & n.5 (D.C. Cir. 1982) (former agent’s “own views as to the lack of harm which would
13   follow the disclosure” are insufficient to justify further inquiry beyond the Government’s
14   “plausible and reasonable” informed position).9
15           Moreover, the evidence demonstrates that Plaintiff is mistaken in its contention that no
16   harm would result from disclosure of the particular data at issue, as explained in the classified
17   and unclassified declarations of EAD Tabb. While Plaintiff emphasizes that that data is six years
18   old, see, e.g., Pl.’s Br. at 1, 5, 8, 9, 13, there is nothing anomalous about information retaining
19   national security significance over a number of years. For example, when an earlier date for
20   declassification cannot be determined, Executive Order 13526, 75 Fed. Reg. 707 (Dec. 29,
21   2009), provides that information shall be marked for declassification ten years from the date of
22
23           8
              The harm caused by the disclosure “of one item of information may frequently depend
     upon knowledge of many other items of information. What may seem trivial to the uninformed,
24   may appear of great moment to one who has a broad view of the scene and may put the
     questioned item of information in its proper context.” United States v. Marchetti, 466 F.2d 1309,
25   1318 (4th Cir. 1972).
            9
26            See also, e.g., Halperin v. Nat’l Sec. Council, 452 F. Supp. 47, 51 (D.D.C. 1978) (Even
     though plaintiff was a self-proclaimed “scholar and actor in the field of foreign policy and
27   national security,” nothing in “plaintiff’s submissions justifie[d] the substitution of this Court’s
     judgment or the informed judgment of plaintiff for that of the officials constitutionally
28   responsible for the conduct of United States foreign policy as to the proper classification of
     [documents].”), aff’d, 612 F.2d 586 (D.C. Cir. 1980).

     Twitter, Inc. v. Barr, et al., Case No. 14-cv-4480-YGR                                            10
     Defs.’ Opp’n to Pl.’s Mot. for Summ. J. and Reply in Support of Defs’ Renewed Mot. for Summ. J.
            Case 4:14-cv-04480-YGR Document 323-1 Filed 11/24/19 Page 15 of 30




 1   original classification, unless the sensitivity of the information requires that it be marked for
 2   declassification after 25 years. Id. §§ 1.5(b), (c). Indeed, certain categories of information are
 3   exempt from automatic declassification after even 50 years. See id. § 3.3(h). While the specific
 4   reasons why the data at issue here remains sensitive are enumerated in EAD Tabb’s declarations,
 5   these guidelines show that, as a general matter, national security information may be revealing—
 6   and its disclosure harmful—well after the specific year to which it pertains.
 7           Plaintiff also errs in its argument that adversaries already know far more information than
 8   would be revealed by the disclosure of the data at issue. That, again, is a judgment for the
 9   Executive Branch, not a private party. And whatever Twitter thinks foreign adversaries may
10   already know, the disclosures it demands would serve to expand that knowledge or confirm
11   specific facts. Moreover, any information already available to the public is altogether different
12   from the information at issue here. First, Plaintiff argues that it is a matter of public record that it
13   has received national security process. See Pl.’s Br. at 8. While that is so, the mere fact that
14   Plaintiff has received any form of national security process is not—and never has been—the
15   information that the Government seeks to protect here. Nor do Plaintiff’s disclosures regarding
16   certain specific NSLs it has received, see id. at 8–9, reveal whether it has received any particular
17   form of FISA process, and the amount of process, if any, that it has received. Finally, reporting
18   that Plaintiff cites about national security process served by the Government as a whole, see id.
19   at 9–10—rather than on Plaintiff in particular—is simply inapposite to the question of what
20   harms to national security reasonably could be expected to result from the company-specific
21   disclosures at issue here. While Plaintiff contends that the Government-wide disclosures
22   “already tell adversaries far more about the Government’s collection capabilities and how the
23   Government uses its authority under various specific FISA titles than Twitter’s far higher-level
24   disclosures could,” id. at 10 (emphasis in original), see also id. at 12–13, Plaintiff is wrong.
25   Those Government-wide disclosures do not reveal how the Government uses its authorities on a
26   particular platform, what information is collected on that platform, whether that platform is safe,
27   and whether that particular platform has become more or less safe over time. Such general,
28   Government-wide information would have far less utility than the kind of company-specific


     Twitter, Inc. v. Barr, et al., Case No. 14-cv-4480-YGR                                            11
     Defs.’ Opp’n to Pl.’s Mot. for Summ. J. and Reply in Support of Defs’ Renewed Mot. for Summ. J.
            Case 4:14-cv-04480-YGR Document 323-1 Filed 11/24/19 Page 16 of 30




 1   information that Plaintiff seeks to disclose. As EAD Tabb explains, it is precisely because the
 2   proposed disclosures at issue here would reveal such information about Twitter—and the use to
 3   which adversaries could therefore put such information—that the publication of the data at issue
 4   reasonably could be expected to cause harm to the national security. See supra at 5–6.
 5           Moreover, rather than undermining the constitutionality of the restrictions on Plaintiff’s
 6   speech, the fact that the Government has permitted the publication of certain information about
 7   national security process—both that received by Twitter and Government-wide—is further
 8   evidence that the particular restrictions at issue here are narrowly tailored to meet the compelling
 9   governmental interest of protecting the national security.
10           D. The Harm Described by EAD Tabb Does Not Depend on Speculation about
                Disclosures by Other Companies.
11
             Plaintiff also argues that the EAD Tabb’s assessment of the harm that reasonably could
12
     be expected to arise from the disclosure of the information at issue is based on “mere
13
     speculation” that other companies would follow suit if Plaintiff were permitted to publish the
14
     information redacted from its draft Transparency Report. Pl.’s Br. at 2. Plaintiff is wrong for
15
     two reasons.
16
             First, Plaintiff misapprehends the basis of EAD Tabb’s analysis. EAD Tabb focuses
17
     primarily on the harm that reasonably could be expected to result from Plaintiff’s proposed
18
     disclosure in particular; as explained above, his assessment was based on an individualized
19
     examination of the particular data and company at issue. See supra (discussing Tabb Decl. ¶¶ 5,
20
     7, 17, 21). Thus, although Plaintiff dismisses the analysis of harm in paragraph 17 of EAD
21
     Tabb’s unclassified declaration as addressing “macro trends regarding the Government’s overall
22
     use of national security surveillance” based on the “potential national security implications of all
23
     ECPS publishing similar data over an extended period of time,” Pl.’s Br. at 11 (citing Tabb Decl.
24
     ¶ 17), that simply is not an accurate description of that facet of EAD Tabb’s analysis. Paragraph
25
     17 is addressed to the information that would be revealed by the “[d]isclosure of the kind of
26
     granular data regarding the national security legal process received by Twitter, as set forth in its
27
     draft Transparency Report.” Tabb Del. ¶ 17 (emphasis added). Likewise, in the subsequent
28
     paragraphs, EAD Tabb discusses the potential disclosure by Twitter, id. ¶¶ 18–19, and does not

     Twitter, Inc. v. Barr, et al., Case No. 14-cv-4480-YGR                                            12
     Defs.’ Opp’n to Pl.’s Mot. for Summ. J. and Reply in Support of Defs’ Renewed Mot. for Summ. J.
            Case 4:14-cv-04480-YGR Document 323-1 Filed 11/24/19 Page 17 of 30




 1   turn to the potential harm of disclosure by other companies until later in the discussion, when he
 2   explains that “the harms from such disclosures would be compounded if other electronic
 3   communication service providers were permitted to make similar detailed disclosures.” Id. ¶ 20.
 4           Furthermore, Plaintiff is also mistaken in discounting EAD Tabb’s predictions regarding
 5   other companies as “mere speculation” or “hypothetical.” Pl.’s Br. at 2, 11. EAD Tabb’s
 6   prediction that “other providers would almost certainly seek to make the same types of
 7   disaggregated granular disclosures” if the Court granted Plaintiff the relief requested here, Tabb
 8   Decl. ¶ 20, is not only grounded in experience and common sense, but the evidence as well. For
 9   example, in the five letters to other providers that Plaintiff put before the Court, see Rubin Decl.
10   Exs. 6–10, the Government agreed to permit those providers to make the disclosures that they
11   had then proposed regarding their respective receipt about national security legal process. Each
12   of those letters reflects that Facebook, Microsoft, Apple, AOL, and Yahoo were pursuing
13   disclosures substantially similar to that which the others had requested at that time—disclosure
14   of all legal process that the provider received, in bands of 1000, starting at zero, pertaining to six
15   month periods. See id. Plaintiff mistakenly asserts that these letters show that the Government
16   denied requests substantially similar to Plaintiff’s in those letters, see Pl.’s Br. at 13, but, in fact,
17   the Government made allowances in response to the requests of those companies in June 2013
18   (which were all substantially similar to each other at the time, but substantially different from
19   Plaintiff’s request at issue here). See, e.g., Rubin Decl., Ex. 6 at 1 (setting forth the framework
20   for the disclosure that would be permitted); id. at 2 (thanking Facebook for “coordinating [its]
21   proposal with [the FBI]” and for its “efforts to reach an agreement that promotes transparency
22   without jeopardizing [the FBI’s] national security responsibilities to the public”); see also Exs.
23   7–10 (memorializing similar agreements with Microsoft, Apple, AOL, and Yahoo). Also in June
24   2013, shortly after the agreement reflected in those letters, however, Google filed suit before the
25   FISC demanding the right to publish even more detailed data about its receipt of national
26   security process. See SAC ¶ 46. By September 2013, four other companies, including
27   Facebook, Microsoft, and Yahoo—all three of which had reached agreements with the
28   Government just months earlier, see Rubin Decl., Exs. 6, 7, 10—had filed similar motions, see


     Twitter, Inc. v. Barr, et al., Case No. 14-cv-4480-YGR                                            13
     Defs.’ Opp’n to Pl.’s Mot. for Summ. J. and Reply in Support of Defs’ Renewed Mot. for Summ. J.
               Case 4:14-cv-04480-YGR Document 323-1 Filed 11/24/19 Page 18 of 30




 1   SAC ¶ 46; and Apple, see Rubin Decl., Ex. 8, entered the litigation by filing an amicus brief.
 2   Thus, an agreement among companies to one disclosure regime was soon followed by a decision
 3   to pursue litigation to demand a more permissive disclosure framework. While the likelihood of
 4   additional disclosures by other companies does not form the primary basis for EAD Tabb’s
 5   judgment, it is certainly one more valid, logical, and compelling reason why the specific
 6   disclosure Plaintiff seeks would not only harm national security in itself, but would also lead to
 7   similar harmful disclosures.
 8                                                   *******
 9             For all these reasons, and the reasons explained in Defendants’ renewed motion, the
10   evidence provided by EAD Tabb demonstrates that the restriction on Plaintiff’s publication of
11   the information at issue is narrowly tailored to meet a compelling governmental interest.
12       II.      The Court Should Not Reach Plaintiff’s Freedman Argument, but, if It Does, the
                  Court Should Find that Framework Inapplicable in this Setting.
13
               In their renewed motion, Defendants explained that because Plaintiff did not plead a
14
     procedural challenge under Freedman v. Maryland, 380 U.S. 51 (1965) and made no reference to
15
     the swift judicial review the Freedman framework is designed to ensure, the Court should
16
     decline to reach the question of whether that framework applies or whether its requirements are
17
     satisfied here. See Defs.’ Mot. at 18–19. Plaintiff, citing its allegations that it has been subject
18
     to a prior restraint, argues: “it is hornbook law that prior restraints on speech will pass
19
     constitutional muster only if they comply with both Freedman’s procedural safeguards and
20
     substantive strict scrutiny requirements.” Pl.’s Br. at 15 (quotation omitted). But that is not so.
21
               Not every challenge to an alleged prior restraint includes a procedural challenge under
22
     Freedman. For example, in Seattle Times Co. v. Rhinehart, 467 U.S. 20 (1984), the Supreme
23
     Court upheld a protective order prohibiting disclosure of information obtained through civil
24
     discovery that had been challenged as an unconstitutional prior restraint on a litigant’s speech.
25
     See id. at 33–34. At no point did the Supreme Court apply—or even discuss—the Freedman
26
     safeguards. See id. In fact, the Supreme Court went no further than to observe: “an order
27
     prohibiting dissemination of discovered information before trial is not the kind of classic prior
28
     restraint that requires exacting First Amendment scrutiny.” Id. at 33; see also, e.g., Hoffmann-

     Twitter, Inc. v. Barr, et al., Case No. 14-cv-4480-YGR                                            14
     Defs.’ Opp’n to Pl.’s Mot. for Summ. J. and Reply in Support of Defs’ Renewed Mot. for Summ. J.
            Case 4:14-cv-04480-YGR Document 323-1 Filed 11/24/19 Page 19 of 30




 1   Pugh v. Keenan, 338 F.3d 1136 (10th Cir. 2003) (holding that restraint on a witness’s ability to
 2   disclose information learned through participation in grand jury proceedings withstood First
 3   Amendment challenge without reference to or consideration of the Freedman framework), cert.
 4   denied, 540 U.S. 1107 (2004).
 5           Moreover, even in cases squarely addressing the Freedman framework, the rule is not, as
 6   Plaintiff contends, that “prior restraints on speech will pass constitutional muster only if they
 7   comply with . . . Freedman’s procedural safeguards.” Pl.’s Br. at 15 (quotation omitted).
 8   Rather, even where a challenge under Freedman is clearly stated, a court must “determine
 9   whether the [challenged] nondisclosure requirement constitutes the type of restraint for which the
10   procedural safeguards are required.” In re NSL, 863 F.3d at 1122. Although this Court
11   previously held that it should take into account “both the procedural safeguards and substantive
12   strict scrutiny requirements,” ECF No. 172 at 8, Defendants respectfully submit that an
13   examination of the jurisprudence surrounding procedural safeguards—including the Ninth
14   Circuit’s guidance in In re NSL—demonstrates that they have no application in this setting.
15   Indeed, the circumstances before the Court stand in sharp contrast to the setting of subjective
16   censorship and licensing in which the Supreme Court has found the Freedman framework to
17   apply. As discussed below, the Supreme Court has not applied the Freedman framework to
18   restrictions on speech about information learned solely through participation in legal
19   proceedings. Moreover, to the Defendants’ knowledge, no court has ever held that those
20   procedural safeguards apply—and the Government therefore must seek swift judicial review—
21   whenever the Government seeks to protect classified national security information.
22           Plaintiff attempts to distinguish those restraints on speech that have not been subject to
23   the Freedman framework as being contexts in which “the justifications for secrecy ‘inhered in
24   the nature of the proceeding[s]’ themselves.” Pl.’s Br. at 20 (quoting Doe, Inc. v. Mukasey, 549
25   F.3d 861, 876 (2d. Cir. 2008)). But if there is any context in which the nature of the proceedings
26   requires secrecy, it is in the issuance of national security legal process, including under FISA,
27   where Congress has enacted an entire statutory scheme and created a specialized Article III court
28   to protect the sensitive national security information that such proceedings implicate. For all the


     Twitter, Inc. v. Barr, et al., Case No. 14-cv-4480-YGR                                            15
     Defs.’ Opp’n to Pl.’s Mot. for Summ. J. and Reply in Support of Defs’ Renewed Mot. for Summ. J.
            Case 4:14-cv-04480-YGR Document 323-1 Filed 11/24/19 Page 20 of 30




 1   reasons explained herein, it would be anomalous, and, indeed, unprecedented, to apply the
 2   Freedman framework in that setting.
 3           A. The Protection of Classified National Security Information Bears
                No Resemblance to the Movie Censorship Scheme in Freedman.
 4
             First, Plaintiff argues that this Court should apply the Freedman framework here because
 5
     Plaintiff has been prevented from publishing the information redacted from its draft
 6
     Transparency Report in a “censorship system” analogous to that in Freedman. See Pl.’s Br. at
 7
     16–17. But, as the Supreme Court has explained, the authority to “classify and control access to
 8
     information bearing on national security . . . flows primarily from [the Article II, Section 2]
 9
     constitutional investment of power in the President and exists quite apart from any explicit
10
     congressional grant.” Dep’t of Navy v. Egan, 484 U.S. 518, 527 (1988). It is the Constitution—
11
     not a statutory grant of authority—that gives the Government the discretion to classify or
12
     declassify information bearing on the national security, in accordance with the judgment of the
13
     original classification authorities responsible for the protection of such information.
14
             In trying to draw a parallel to the censorship of movies in Freedman, Plaintiff contorts
15
     the relevant legal framework beyond recognition. According to Plaintiff, it is subject to a
16
     censorship scheme because “Section 1874(c) [of the USA FREEDOM Act] authorizes ‘the
17
     Government’ to permit ‘the publication of information’ related to NSLs and FISA Orders in any
18
     other ‘form’ [beyond those forms enumerated in Section 1874],” Pl.’s Br. at 17 n.11 (quoting 50
19
     U.S.C. §1874(c)), but “any speaker who wishes to publish more granular data about its receipt of
20
     national security process still bears the initial burden of seeking permission from the Executive
21
     under §1874(c).” Id. at 16–17; see also id. at 18 (arguing that Section 1874(c) “specifically
22
     contemplate[s] pre-publication submission and review of publication requests for government
23
     censorship”); id. at 18 n.12 (referring to the Government’s “appl[ication of] its classification
24
     guidelines (in EO 13526), pursuant to its authority under 50 U.S.C. §1874(c)”).
25
             In fact, Section 1874(c) does not set up a censorship scheme any more than it
26
     “authorizes,” Pl.’s Br. at 17 n.11, the Government to declassify information. Indeed, it does not
27
     operate affirmatively at all; rather, this provision only clarifies what Section 1874 does not do:
28
     after the preceding sections set forth the reporting bands that the DNI has declassified, Section

     Twitter, Inc. v. Barr, et al., Case No. 14-cv-4480-YGR                                            16
     Defs.’ Opp’n to Pl.’s Mot. for Summ. J. and Reply in Support of Defs’ Renewed Mot. for Summ. J.
            Case 4:14-cv-04480-YGR Document 323-1 Filed 11/24/19 Page 21 of 30




 1   1874(c) states that “[n]othing in this section prohibits the Government and any person from
 2   jointly agreeing to the publication of information referred to in this subsection in a time, form, or
 3   manner other than as described in this section.” 50 U.S.C. §1874(c). Nowhere does this section
 4   create a requirement that proposed speech be submitted to the Government for licensing, or for
 5   any other purpose. Nor does it “authorize” declassification.
 6           Plaintiff equates the Government’s constitutionally-based authority to control classified
 7   information with the state law in Freedman, which required films to be submitted to a censorship
 8   board for a determination as to whether the films were sufficiently “moral and proper” for
 9   exhibition. Freedman, 380 U.S. at 52 n.2 (quoting Md. Ann. Code, 1957, Art. 66A, s 6).10
10   But—setting aside the problems in likening national security judgments to a censor’s subjective
11   moral sense—there is a critical procedural difference between the two situations: Plaintiff, as a
12   provider in possession of aggregate data about its receipt of national security process, is not
13   subject to any special requirement that it submit proposed speech for licensing or censorship
14   prior to speaking; rather, it is under the same nondisclosure obligations and restrictions binding
15   any authorized holder of national security information. Plaintiff, then, is asking this Court to
16   hold that the Freedman procedural safeguards attach whenever the Government seeks to protect
17   properly classified information from disclosure, and to enjoin the restrictions on publishing such
18   classified information until such safeguards are introduced, Pl.’s Br. at 23. Such a ruling would
19   be unprecedented.
20           As Defendants explained in their renewed motion, no court has ever held that the
21   Freedman procedural safeguards apply to restrictions on the disclosure of classified information.
22   See Defs.’ Mot. at 21. Plaintiff argues that “[t]hat is precisely the holding of Doe v. Mukasey,
23   which found that Freedman applies to restrictions on disclosure of individual NSLs (which are
24   also ‘classified’).” Pl.’s Br. at 22 (citing Doe, 549 F.3d at 879–81). It is not clear what Plaintiff
25
             10
26             With few exceptions, the other settings in which the Supreme Court has applied the
     Freedman framework closely resembled the above-described movie censorship scheme. See In
27   re NSL, 863 F.3d at 1127–28 (collecting cases, including, inter alia, several addressing
     censorship schemes dealing with obscenity determinations as to books or movies; licensing for
28   adult entertainment; and licensing for professional fundraisers to solicit money).


     Twitter, Inc. v. Barr, et al., Case No. 14-cv-4480-YGR                                            17
     Defs.’ Opp’n to Pl.’s Mot. for Summ. J. and Reply in Support of Defs’ Renewed Mot. for Summ. J.
            Case 4:14-cv-04480-YGR Document 323-1 Filed 11/24/19 Page 22 of 30




 1   means to convey by placing quotation marks around the word “classified.” However, if Plaintiff
 2   intends to say that NSLs constitute classified information under Executive Order 13526, Plaintiff
 3   is wrong. NSLs are not classified under the Executive Order but protected pursuant to statutory
 4   law. As the Second Circuit in Doe v. Mukasey explained, the NSL statute permits a
 5   nondisclosure order to accompany an NSL only “upon certification by senior FBI officials that
 6   ‘otherwise there may result a danger to the national security of the United States, interference
 7   with a criminal, counterterrorism, or counterintelligence investigation, interference with
 8   diplomatic relations, or danger to the life or physical safety of any person.’” Doe, 549 F.3d at
 9   866–67(quoting 18 U.S.C. § 2709(c)(1), referring to these factors as “enumerated harms”). That
10   is, unlike with classified information—which, by definition, requires that an original
11   classification authority has found that its disclosure would cause an identifiable harm to the
12   national security, and which therefore requires safeguarding from disclosure under, inter alia, the
13   applicable Executive Order, see Exec. Order 13526, §§ 1.1, 4.1—as to NSLs, “secrecy might or
14   might not be warranted.” Doe, 549 F.3d at 877.
15           The Ninth Circuit has recognized that even for NSLs, which “might or might not” require
16   secrecy, id., no precedent requires application of the Freedman procedural safeguards to a
17   nondisclosure obligation in that setting. See In re NSL, 863 F.3d at 1129 (“[T]he [Supreme]
18   Court has not held that these sorts of government confidentiality restrictions must have the sorts
19   of procedural safeguards required for censorship and licensing schemes.”). Even more so, then,
20   would it be anomalous to require the Government to seek swift judicial review under a
21   Freedman-like process every time it sought to protect classified information related to any FISA
22   process at issue. This Court should not be the first to impose such a requirement here.
23           B. As the Ninth Circuit Explained in In re NSL, Precedent Does Not Support
                Application of the Freedman Factors to a Provider’s Reporting about its Receipt
24              of National Security Process.

25           Confronted with the Ninth Circuit’s analysis in In re NSL and other applicable precedent,

26   Plaintiff urges the Court to reject authority on point and to accept, instead, Plaintiff’s contrary

27   interpretation of the law. Pl.’s Br. at 18–19. Specifically, Defendants’ opening motion

28   summarized the reasoning in In re NSL, where the Ninth Circuit distinguished cases in which the


     Twitter, Inc. v. Barr, et al., Case No. 14-cv-4480-YGR                                            18
     Defs.’ Opp’n to Pl.’s Mot. for Summ. J. and Reply in Support of Defs’ Renewed Mot. for Summ. J.
            Case 4:14-cv-04480-YGR Document 323-1 Filed 11/24/19 Page 23 of 30




 1   Supreme Court has applied the Freedman framework from the setting in In re NSL, where
 2   providers sought to report information about their receipt of national security legal process. See
 3   Defs.’ Mot. at 20 (discussing In re NSL, 863 F.3d at 1127–29).11 Instead, the Ninth Circuit
 4   analogized to two Supreme Court cases addressing “government confidentiality restrictions”
 5   where the Supreme Court had not required “the sorts of procedural safeguards required for
 6   censorship and licensing schemes.” See In re NSL, 863 F.3d at 1129 (discussing Butterworth v.
 7   Smith, 494 U.S. 624 (1990) and Seattle Times Co. v. Rhinehart, 467 U.S. 20 (1984)). While
 8   Plaintiff contends that the Ninth Circuit misunderstood “the principal rationales behind those
 9   decisions,” id. at 18, it is, in fact, Plaintiff’s analysis that is in error.
10           As to Butterworth, Plaintiff argues that that decision actually “favors” its position that a
11   provider should be permitted to speak “about its own experience as the recipient of coercive
12   national security process,” Id. at 18–19, reasoning that a restriction on such speech is akin to the
13   restriction struck down as unconstitutional in Butterworth. Id. But it is Plaintiff—rather than the
14   Ninth Circuit—that misreads the Supreme Court’s reasoning. In Butterworth, the Supreme Court
15   did not hold that the First Amendment permitted a grand jury witness to discuss “his experience”
16   in testifying before the grand jury, or even to disclose the fact that he had been called to testify.
17   The Court was clear that it was “deal[ing] only with respondent’s right to divulge information of
18   which he was in possession before he testified before the grand jury, and not information which
19   he may have obtained as a result of his participation in the proceedings of the grand jury.”
20   Butterworth, 494 U.S. at 632 (emphasis added); see id. at 636 (discussing the respondent’s right
21   to disclose “information he acquired on his own”). Justice Scalia wrote separately to emphasize
22   this limit on the Court’s holding: “[q]uite a different question is presented . . . by a witness’
23   disclosure of the grand jury proceedings, which is knowledge he acquires not ‘on his own’ but
24   only by virtue of being made a witness.” Id. at 636 (Scalia, J., concurring). The Tenth Circuit in
25           11
               Contrary to Plaintiff’s contention, this analysis was not “in tension,” Pl.’s Br. at 18,
26   with the Ninth Circuit’s holding. Rather, the Ninth Circuit stated that it ultimately did not need
     to decide the question of whether the Freedman framework applied to the challenged NSL law
27   because the Court found that the NSL law “in fact” provided all of the Freedman safeguards. In
     re NSL, 863 F.3d at 1129. That the Court declined to decide a constitutional issue ahead of the
28   necessity of doing so in no way undermines its instructive analysis of the relevant Supreme
     Court precedent.

     Twitter, Inc. v. Barr, et al., Case No. 14-cv-4480-YGR                                            19
     Defs.’ Opp’n to Pl.’s Mot. for Summ. J. and Reply in Support of Defs’ Renewed Mot. for Summ. J.
            Case 4:14-cv-04480-YGR Document 323-1 Filed 11/24/19 Page 24 of 30




 1   Hoffmann-Pugh v. Keenan relied on that very distinction in rejecting a First Amendment
 2   challenge to a law that prohibited a grand jury witness from publishing detail about “her
 3   appearance before a Boulder grand jury,” “recount[ing] her testimony,” and disclosing
 4   “questions addressed to her before the Boulder grand jury and her answers.” 338 F.3d at 1139–
 5   40. According to the Tenth Circuit, “Butterworth makes clear that the state cannot, by calling a
 6   person as a witness, prohibit her from disclosing information she possessed beforehand, that is,
 7   the substance itself of the information the witness was asked to divulge to the grand jury,” id. at
 8   1139; but information about the witness’s “own experience” as a participant in the proceedings,
 9   Pl.’s Br. at 18, is another matter entirely.12 Butterworth thus supports the conclusion that where
10   a person obtains information through a closed legal proceeding, it cannot pass off a disclosure of
11   that information as that person’s “own experience.”
12           As to Seattle Times, Plaintiff overlooks that the Supreme Court in that case upheld a
13   restriction on speech—a prohibition on the disclosure of materials gained through the discovery
14   process—without application of the Freedman framework. Instead, Plaintiff focuses on policy
15   reasons why it contends its situation is different from the would-be speaker in Seattle Times. See
16   Pl.’s Br. at 19. Plaintiff emphasizes that in Seattle Times, there was concern that the would-be
17   speaker might “abuse its access to coercive discovery,” id. (quotation omitted), while, in the
18   instant case, it is Plaintiff that is subject to coercive process that the Government may, according
19   to Plaintiff, abuse. Id. Plaintiff argues that disclosure should be permitted here as “the best
20   defense against Executive abuses.” Id. at 19 n.14. Here, of course, the protection of information
21   about national security legal process, subject to statutory, judicial, and classification secrecy
22   requirements, differs markedly from the protection of mere civil discovery information.
23   Moreover, in advancing its argument, Plaintiff loses sight of its own case. According to
24   Plaintiff’s complaint, there is no allegation that the Government has overreached in its use of
25   national security process, or that Twitter seeks to disclose anything of the kind, but quite the
26   opposite; Plaintiff is pursuing its claims to “provid[e] more complete information about the
27
             12
              Plaintiff also observes that “Butterworth made no mention of Freedman.” Pl.’s Br. at
28   19 n.13. While that is so, that only serves to underscores that Plaintiff is mistaken in arguing that
     every challenge to a prior restraint must include analysis under the Freedman framework.

     Twitter, Inc. v. Barr, et al., Case No. 14-cv-4480-YGR                                            20
     Defs.’ Opp’n to Pl.’s Mot. for Summ. J. and Reply in Support of Defs’ Renewed Mot. for Summ. J.
            Case 4:14-cv-04480-YGR Document 323-1 Filed 11/24/19 Page 25 of 30




 1   limited scope of U.S. government surveillance of Twitter user accounts.” SAC ¶ 10 (emphasis
 2   added). This is not a situation in which data “necessary to hold [the Government] accountable,”
 3   Pl.’s Br. at 19, is being hidden from the public and Government surveillance is actually more
 4   extensive than the public is aware; on the contrary, Plaintiff seeks only to divulge precisely how
 5   little process it has received. As Plaintiff states in its draft Transparency Report: Plaintiff
 6   “want[s] everyone to know that the U.S. government’s surveillance of Twitter users through
 7   NSLs and FISA orders is quite limited.” ECF No. 21-1; see also id. (“These are small numbers,
 8   whether considered individually, in the aggregate, or as a percentage of Twitter’s total active
 9   users.”).
10           Finally, Plaintiff also attempts to distinguish Butterworth and Seattle Times on the
11   grounds that, in those cases, “the justifications for secrecy ‘inhere[d] in the nature of the
12   proceeding[s]’ themselves.” Pl.’s Br. at 20 (quoting Doe, 549 F.3d at 876). The baffling
13   implication is that—in Plaintiff’s view—as to FISA process, there is no analogous “inherent”
14   need for secrecy. It would seem that Plaintiff posits that grand jury and civil discovery
15   proceedings are sensitive settings in which the need for secrecy is clear, while the need for
16   secrecy in foreign intelligence collection is less certain.
17           Overwhelming evidence shows Congress disagrees. To protect foreign intelligence
18   information Congress created the Foreign Intelligence Surveillance Court (FISC), see 50 U.S.C.
19   §1803, “a unique court” the “entire docket [of which] relates to the collection of foreign
20   intelligence by the federal government.” In re Mot. for Release of Court Records, 526 F. Supp.
21   2d 484, 487 (F.I.S.C. 2007). “The applications submitted to it by the government are classified,
22   as are the overwhelming majority of the FISC’s orders.” Id. “The operations of the FISC are
23   governed by . . . a comprehensive scheme for the safeguarding and handling of FISC
24   proceedings and records.” Id. at 488. In sum, “[i]n the FISA context, there is an unquestioned
25   tradition of secrecy, based on the vitally important need to protect national security.” Id. at 490–
26   91; see also id. at 490 (“It is this highly classified, and fundamentally secret, nature of FISC
27
28


     Twitter, Inc. v. Barr, et al., Case No. 14-cv-4480-YGR                                            21
     Defs.’ Opp’n to Pl.’s Mot. for Summ. J. and Reply in Support of Defs’ Renewed Mot. for Summ. J.
            Case 4:14-cv-04480-YGR Document 323-1 Filed 11/24/19 Page 26 of 30




 1   records that distinguishes them from the records of other courts.”).13 In holding that there is no
 2   public right of access to FISC records, the FISC analogized to materials “‘which have
 3   traditionally been kept secret for important policy reasons,’ such as records that would disclose
 4   grand jury proceedings.” Id. at 490 (quoting Times Mirror Co. v. United States, 873 F.2d 1210,
 5   1219 (9th Cir. 1989)); see also id. at 493 n.23. After enumerating just some of the potential
 6   “detrimental consequences” that would be wrought by the disclosure of FISC proceedings or
 7   records, the FISC concluded “[a]ll these possible harms are real and significant, and, quite
 8   frankly, beyond debate.” Id. at 494.
 9           In sum, then, to the extent that policy reasons favoring secrecy supported the outcomes in
10   Butterworth and Seattle Times—where the Supreme Court did not apply the Freedman
11   framework to confidentiality requirements—such considerations are stronger still in the realm of
12   foreign intelligence gathering.14
13           C. Application of the Freedman Framework—Designed to Secure Swift Judicial
                Review—Would Make Little Sense for Nondisclosure Obligations that Have
14              their Genesis in Court Proceedings.
15           In their renewed motion, Defendants explained that the Freedman framework would be a
16   poor fit for the instant setting because, if it were applied, it would immediately be satisfied since
17   the nondisclosure obligations at issue here arise either from NSLs, which are accompanied by
18   process comporting with the Freedman framework, see In re NSL, 863 F.3d at 1129, or they
19   emanate from FISC process, fulfilling at the outset the purpose of Freedman, i.e. securing
20   prompt judicial review. See Defs.’ Mot. at 21. Plaintiff responds with three objections.
21           13
                See also In re Certification of Questions of Law to Foreign Intelligence Surveillance
22   Court of Review, No. FISCR 18-01, 2018 WL 2709456, at *1 (F.I.S.C.-R. Mar. 16, 2018) (“The
     FISC is a unique court. It is responsible for reviewing applications for surveillance and other
23   investigative activities relating to foreign intelligence collection. The very nature of that work,
     unlike the work of more conventional courts, requires that it be conducted in secret.”)
24           14
                Plaintiff notes that the Second Circuit in Doe v. Mukasey distinguished such cases and
25   found that Freedman must apply to the NSL setting. Pl.’s Br. at 20. The reasoning in In re NSL
     suggests that the Ninth Circuit did not agree with that analysis. See supra at 18–19. But,
26   moreover, Doe did not deal with classified national security information pertaining to foreign
     intelligence gathering; potential FISA process was not at issue there. Rather, Doe addressed only
27   disclosure regarding the receipt of an NSL, a form of process as to which—instead of a tradition
     of classification—there “might or might not” be a need for secrecy depending upon whether one
28   of the “enumerated harms” may result from disclosure. See supra at 18. Plaintiff’s request here
     to disclose information about its receipt of FISA process, if any, makes this a very different case.

     Twitter, Inc. v. Barr, et al., Case No. 14-cv-4480-YGR                                            22
     Defs.’ Opp’n to Pl.’s Mot. for Summ. J. and Reply in Support of Defs’ Renewed Mot. for Summ. J.
            Case 4:14-cv-04480-YGR Document 323-1 Filed 11/24/19 Page 27 of 30




 1           First, Plaintiff complains that, regardless of what procedural safeguards accompany
 2   individual pieces of national security process from which its nondisclosure obligations stem, the
 3   Government has not provided such procedural safeguards “applicable to the aggregate reporting
 4   restrictions in the statutory scheme here.” Pl.’s Br. at 20 (quotation omitted). As explained
 5   above, however, there is no aggregate reporting restriction in a statutory scheme applicable to
 6   Plaintiff. See supra at 16–17. As Plaintiff acknowledges in its complaint: “the [USA
 7   FREEDOM Act] is permissive: that is, it allows communications providers to use one of the
 8   reporting options it provides, but it contains no express prohibition on other disclosures, and it
 9   does not amend or otherwise affect any of the nondisclosure requirements in FISA.” SAC ¶ 65.
10   The reporting restrictions on aggregate data are not based on a single statutory provision to
11   which the Freedman framework easily could be appended, but are—like the data itself—an
12   aggregation, derivative of each of the individual pieces of secret national security process that
13   Plaintiff may have received, and based upon consideration and assessment of the national
14   security harms associated with the disclosure of such data.
15            Second, Plaintiff objects that at least some of the process it has received emanated from
16   the NSL statute rather than FISA. See Pl.’s Br. at 21. This objection is puzzling. As Defendants
17   noted in their renewed motion, to the extent that Plaintiff’s nondisclosure obligations arise from
18   NSLs, such process is already accompanied by all of the procedural safeguards that might be
19   required under Freedman. See Defs.’ Mot. at 21 (citing In re NSL, 863 F.3d at 1129).
20           Finally, Plaintiff argues that it is of no moment that FISA process begins before a court,
21   because, according to Plaintiff, the FISC has no role in reviewing nondisclosure obligations
22   accompanying FISA process. But the FISC has the authority to review nondisclosure obligations
23   accompanying FISA process. See, e.g., 50 U.S.C. §§1861(f)(1), §1881a(h)(4)(C); see also In re
24   Mot. to Disclose Aggregate Data Regarding FISA Orders, Misc. No. 13-04 (F.I.S.C.)
25   (challenging before the FISC restrictions on disclosure of aggregate data). And the genesis of
26   the non-disclosure obligations that would be implicated by disclosures in a transparency report
27   derive from an initial judicial proceeding. Plaintiff argues, in sum, that where the Government
28   has already initiated a judicial proceeding and obtained national security legal process subject to


     Twitter, Inc. v. Barr, et al., Case No. 14-cv-4480-YGR                                            23
     Defs.’ Opp’n to Pl.’s Mot. for Summ. J. and Reply in Support of Defs’ Renewed Mot. for Summ. J.
            Case 4:14-cv-04480-YGR Document 323-1 Filed 11/24/19 Page 28 of 30




 1   secrecy obligations, it must later again initiate some other judicial process to protect information
 2   about legal process previously ordered by a court to be maintained as secret. That makes no
 3   sense, and is not a remotely reasonable extension of Freedman to such a national security setting.
 4       III.      Rule 56(d) Supplies No Grounds on Which to Postpone Further the Court’s
                   Dispositive Ruling.
 5
                Plaintiff has argued, in the alternative, that Defendants’ renewed motion should be denied
 6
     under Federal Rule of Civil Procedure 56(d), because Plaintiff believes it should have access to
 7
     the classified information the Government submitted in support of its renewed motion. See Pl.’s
 8
     Br. at 1. Plaintiff asserts as to its request for classified information that “this dispute remains
 9
     live,” id. at 24, without so much as acknowledging the Court’s determination that that classified
10
     evidence presented in the Classified McGarrity Declaration “cannot be disclosed to counsel for
11
     Twitter based upon the national security concerns it raises.” See ECF No. 301 at 2 (referring to
12
     the McGarrity declaration). That the classified declaration of EAD Tabb Declaration, submitted
13
     in support of Defendants’ renewed summary judgment motion, reiterates some of the reasons
14
     previously discussed by then-Acting EAD McGarrity serves to support, not detract from, the
15
     Court’s conclusion that Plaintiff’s counsel should not be granted access. See id.; see also, e.g.,
16
     Stillman v. CIA, 319 F.3d 546 (D.C. Cir. 2003) (requiring ex parte review of the classified
17
     submission explaining the national security harm of the plaintiff’s proposed disclosure).
18
                Moreover, Rule 56(d) does not entitle Plaintiff to any further discovery. Under that rule,
19
     a party requesting discovery must identify by affidavit “the specific facts that further discovery
20
     would reveal, and explain why those facts would preclude summary judgment.” Tatum v. City &
21
     Cty. of S.F., 441 F.3d 1090, 1100 (9th Cir. 2006) (discussing “Rule 56(f),” which was
22
     renumbered as Rule “56(d)” in the 2010 Amendments to the Rules). Moreover, “the facts sought
23
     must be ‘essential’ to the party’s opposition to summary judgment, and it must be ‘likely’ that
24
     those facts will be discovered during further discovery.” SEC v. Stein, 906 F.3d 823, 833 (9th
25
     Cir. 2018), cert. denied, 140 S. Ct. 245 (2019) (citations omitted). “[M]ere speculation” is not
26
     sufficient to preclude summary judgment, and the facts likely to be discovered must be
27
     “identif[ied] with specificity.” Id. In other words, as this Court has recognized, the supporting
28


     Twitter, Inc. v. Barr, et al., Case No. 14-cv-4480-YGR                                            24
     Defs.’ Opp’n to Pl.’s Mot. for Summ. J. and Reply in Support of Defs’ Renewed Mot. for Summ. J.
            Case 4:14-cv-04480-YGR Document 323-1 Filed 11/24/19 Page 29 of 30




 1   affidavit must not only specify the facts that a party hopes to elicit from further discovery; it
 2   must also show that “the facts sought exist” and that they are “essential to oppose summary
 3   judgment.” Polk v. Creamer-Todd, No. 14-CV-04375-YGR (PR), 2016 WL 771329, at *10
 4   (N.D. Cal. Feb. 29, 2016) (quoting Family Home & Fin. Ctr., Inc. v. Fed. Home Loan Mortg.
 5   Corp., 525 F.3d 822, 827 (9th Cir. 2008)). “Failure to comply with the requirements of Rule
 6   56(d) is a proper ground for denying discovery and proceeding to summary judgment.” Id.
 7   (quotation omitted).
 8           Here, Plaintiff has not filed the required affidavit, “a deficiency that itself justifies
 9   denying [a] Rule 56(d) request.” Shaw v. Thomas, No. 17-CV-00462-YGR (PR), 2019 WL
10   162729, at *2 (N.D. Cal. Jan. 10, 2019). Moreover, Plaintiff has not identified—with specificity
11   or otherwise—what further “essential” facts for its opposition to summary judgment Plaintiff
12   views as “likely” to exist in the classified declaration to which it seeks access. Indeed, it is pure
13   speculation, at best, to suppose that the description of harm submitted in the Government’s
14   classified declaration—which the Court has already observed “meets the Government’s burden
15   under strict scrutiny to justify classification and restrict disclosure of information in the Draft
16   Transparency Report, based upon a reasonable expectation that its disclosure would pose grave
17   or imminent harm to national security, and that no more narrow tailoring of the restrictions can
18   be made,” ECF No. 301 at 2—would actually reveal information not only helpful to Plaintiff’s
19   case, but would be so contrary to the Court’s characterization that it would actually preclude
20   summary judgment for the Government. Rule 56(d) does not permit such a fishing expedition.
21           Plaintiff has neither made the showing that would be required for Rule 56(d) discovery
22   nor so much as acknowledged—much less explained why the Court should reconsider—the
23   Court’s recent order denying Plaintiff access to the same classified information it again seeks
24   obtain. For these reasons, Plaintiff’s request for Rule 56(d) discovery should be denied.
25                                                 CONCLUSION
26           For the foregoing reasons, and the reasons explained in Defendants’ renewed motion and
27   the classified and unclassified declarations of EAD Tabb, the Court should grant Defendants’
28   renewed motion for summary judgment and dismiss the Plaintiff’s Second Amended Complaint.


     Twitter, Inc. v. Barr, et al., Case No. 14-cv-4480-YGR                                            25
     Defs.’ Opp’n to Pl.’s Mot. for Summ. J. and Reply in Support of Defs’ Renewed Mot. for Summ. J.
            Case 4:14-cv-04480-YGR Document 323-1 Filed 11/24/19 Page 30 of 30




 1   Dated: November 22, 2019                           Respectfully submitted,
 2
                                                        JOSEPH H. HUNT
 3                                                      Assistant Attorney General
 4
                                                        DAVID L. ANDERSON
 5                                                      United States Attorney
 6                                                      ANTHONY J. COPPOLINO
 7                                                      Deputy Branch Director

 8                                                             /s/ Julia A. Heiman
                                                        JULIA A. HEIMAN, Bar No. 241415
 9                                                      Senior Counsel
10                                                      CHRISTOPHER HEALY
                                                        Trial Attorney
11                                                      U.S. Department of Justice
                                                        Civil Division, Federal Programs Branch
12
                                                        P.O. Box 883
13                                                      Washington, D.C. 20044
                                                        julia.heiman@usdoj.gov
14                                                      Attorneys for Defendants
15
16
17
18
19
20
21
22
23
24
25
26
27
28


     Twitter, Inc. v. Barr, et al., Case No. 14-cv-4480-YGR                                            26
     Defs.’ Opp’n to Pl.’s Mot. for Summ. J. and Reply in Support of Defs’ Renewed Mot. for Summ. J.
